Status of Claims
0.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Accordingly, Applicant's filed response has been entered. 
	Based on the clams filed 8/3/2022, claims 1-9, 11, 14, 16-17, and 20 are amended. The Examiner initiated interview on 08/31/2022 to propose claim amendments. Applicant's representative Mr. Robert Gingher on the following day, 9/1/2022, provided the agreed upon claim amendments which are entered herein as Examiner's claim amendments. In view of the Examiner's claim amendments, the Examiner finds the claims allowable for the reasons set forth below in section titled "Examiner’s Statement of Reasons for Allowance."
Examiner’s Amendments To The Claims

1.  (Currently amended) An extended reality (XR) management system, comprising: 
a processing system including a processor; and
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: 
accessing
determining whether an XR application does not have a predefined mapping to refer to in conjunction with placement of XR objects within an XR environment presented to the XR application user, wherein the XR environment includes a real-world environment in which the XR application user moves around;
in response to the determining that the XR application does not have the predefined mapping: determining compute resources to generate local environment information from a sensor array of an XR user system, wherein generating the local environment information includes identifying elements within the real-world environment, and wherein the compute resources comprise the XR user system and edge compute resources of a network;
based on the local environment information and the historical profile associated with the XR application user, selecting a first XR object and a second XR object for presentation on an XR display of the XR user system; 
determining, based on the local environment information, that the first XR object is to be rendered using compute resources of the XR user system, and that the second XR object is to be rendered using the edge compute resources of the network;
rendering the first XR object using the compute resources of the XR user system;
receiving the second XR object having been rendered by the edge compute resources of the network; and
presenting the first XR object and the second XR object on the XR display of the XR system.

2.  (Previously Presented) The XR management system of claim 1, wherein the first XR object and the second XR object are further selected based on user preferences for the XR application, wherein the user preferences are associated with the XR application user.

3.  (Previously Presented) The XR management system of claim 2, wherein the operations further comprise updating the user preferences based on received user input.

4.  (Previously Presented) The XR management system of claim 1, wherein the determining that the second XR object is to be rendered using the edge compute resources of the network is based on attributes of the second XR object.

5.  (Previously Presented) The XR management system of claim 1, wherein the first XR object comprises an advertisement.

6.  (Previously Presented) The XR management system of claim 1, wherein the local environment information includes captured images of the real-world environment surrounding the XR user system. 

7.  (Previously Presented) The XR management system of claim 1, wherein the XR user system comprises an optical head-mounted display.  


8.  (Previously Presented) The XR management system of claim 1, wherein the rendering of the first XR object comprises:
identifying a previously-generated XR object based on which to generate the first XR object;
causing the compute resources of the XR user system to modify render data associated with the previously-generated XR object, resulting in modified render data with low-resource alterations; and
generating render data for the first XR object based on the modified render data. 


9.  (Previously Presented) A non-transitory machine-readable storage medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising:
identifying user preferences for an extended reality (XR) application executing at an XR user system, wherein the user preferences are associated with an XR application user;
determining whether the XR application does not have a predefined mapping to refer to in conjunction with placement of XR objects within an XR environment presented to the XR application user, wherein the XR environment includes a real-world environment in which the XR application user moves around;
in response to the determining that the XR application does not have the predefined mapping: determining compute resources to generate local environment information from a sensor array of the XR user system, wherein generating the local environment information includes identifying elements within the real-world environment, and wherein the compute resources comprise the XR user system and edge compute resources of a network;
based on the local environment information and the user preferences associated with the XR application user, selecting a first XR object and a second XR object for presentation on an XR display of the XR user system; 
determining, based on the local environment information, that the first XR object is to be rendered using compute resources of the XR user system, and that the second XR object is to be rendered using the edge compute resources of the network;
rendering the first XR object using the compute resources of the XR user system;
receiving the second XR object having been rendered by the edge compute resources of the network; and
presenting the first XR object and the second XR object on the XR display of the XR system.

10.  (Previously Presented) The non-transitory machine-readable storage medium of claim 9, wherein the first XR object and the second XR object are further selected based on user preferences associated with the XR application user.

11.  (Previously Presented) The non-transitory machine-readable storage medium of claim 9, wherein the determining that the second XR object is to be rendered using the edge compute resources of the network is based on attributes of the second XR object.

12.  (Original) The non-transitory machine-readable storage medium of claim 9, wherein the operations further comprise updating the user preferences based on received user input.

13.  (Previously Presented) The non-transitory machine-readable storage medium of claim 9, wherein the first XR object comprises an advertisement.

14.  (Previously Presented) The non-transitory machine-readable storage medium of claim 9, wherein the local environment information includes captured images of the real-world environment surrounding the XR user system. 

15.  (Original) The non-transitory machine-readable storage medium of claim 9, wherein the XR user system comprises an optical head-mounted display.


16.  (Previously Presented) A method, comprising:
identifying, by a processing system including a processor, user preferences for an extended reality (XR) application executing at an XR user system, wherein the user preferences are associated with an XR application user;
accessing, by the processing system, a historical profile associated with the XR application user;
determining, by the processing system, whether the XR application does not have a predefined mapping to refer to in conjunction with placement of XR objects within an XR environment presented to the XR application user, wherein the XR environment includes a real-world environment in which the XR application user moves around;
in response to the determining that the XR application does not have the predefined mapping: determining, by the processing system, compute resources to generate local environment information from a sensor array of the XR user system, wherein generating the local environment information includes identifying elements within the real-world environment, and wherein the compute resources comprise the XR user system and edge compute resources of a network;
based on the local environment information, the user preferences, and the historical profile, selecting, by the processing system, a first XR object and a second XR object for presentation on an XR display of the XR user system; 
determining, by the processing system, based on the local environment information, that the first XR object is to be rendered using compute resources of the XR user system, and that the second XR object is to be rendered using the edge compute resources of the network;
rendering, by the processing system, the first XR object using the compute resources of the XR user system;
receiving, by the processing system, the second XR object having been rendered by the edge compute resources of the network; and
presenting, by the processing system, the first XR object and the second XR object on the XR display of the XR system.

17.  (Previously Presented) The method of claim 16, wherein the determining that the second XR object is to be rendered using the edge compute resources of the network is based on attributes of the second XR object.

18.  (Original) The method of claim 16, further comprising updating the user preferences, by the processing system, based on received user input.

19.  (Previously Presented) The method of claim 16, wherein the first XR object comprises an advertisement.

20.  (Previously Presented) The method of claim 19, wherein the local environment information includes captured images of the real-world environment surrounding the XR user system. 
Examiner’s Statement of Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 
(A)	Regarding 35 U.S.C. 112(b) as noted in the Final Rejection of record 5/4/2022, it is withdrawn in view of the above noted Examiner’s claim amendments.
(B)	Regarding 35 U.S.C. 103 as noted in the Final Rejection of record 5/4/2022, it is withdrawn as the relied upon prior art, prior art of record, and prior art encountered upon conducting an updated search  fails to teach the Applicant's claim amendments of record 8/3/2022.
(C) 	Regarding prior art 35 U.S.C. 101, although based on the abstract recitation the claims would invoke certain methods of organizing activity under step 2A prong one of step 2A “directed to” inquiry because under prong one additional elements are not evaluated and the Applicant's argument are not in line with the actual rejection, for instance the Applicant argues that there is no human operation rather it is machine operations. The actual rejection invoked certain methods of organizing human activity and further via underlining particularly noted commercial interactions such as advertising, marketing or sales activities or behaviors as the basis in view of the rejection not mental processes under prong one. Next, the supreme court has ruled in (i) Alice v CLS bank ruling, note "The fact that a computer “necessarily exist[s] in the physical, rather than purely conceptual, realm,” Brief for Petitioner 39, is beside the point. There is no dispute that a computer is a tangible system (in §101 terms, a “machine”), or that many computer-implemented claims are formally addressed to patent-eligible subject matter. But if that were the end of the §101 inquiry, an applicant could claim any principle of the physical or social sciences by reciting a computer system configured to implement the relevant concept. Such a result would make the determination of patent eligibility “depend simply on the draftsman’s art,” Flook, supra, at 593, thereby eviscerating the rule that “‘[l]aws of nature, natural phenomena, and abstract ideas are not patentable,’ ” Myriad, 569 U. S., at ___ (slip op., at 11)."; and (ii) Federal Circuit has ruled note “a tailored content based on information about the subscriber (Int. Ventures v. Cap One Bank ‘382 patent)” and note that similarly here at least based on user’s information such as based on the local environment information and the historical profile associated with the […] user, selecting a first XR object and a second XR object for presentation on […].
	However, under step 2A prong two, the claims as noted per the Examiner's amendment set forth combination of additional elements (taking claim 1 as representative), particularly note as follows:
1. (Currently amended) An extended reality (XR) management system, comprising: 
a processing system including a processor; and
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: 
accessing
determining whether an XR application does not have a predefined mapping to refer to in conjunction with placement of XR objects within an XR environment presented to the XR application user, wherein the XR environment includes a real-world environment in which the XR application user moves around;
in response to the determining that the XR application does not have the predefined mapping: determining compute resources to generate local environment information from a sensor array of an XR user system, wherein generating the local environment information includes identifying elements within the real-world environment, and wherein the compute resources comprise the XR user system and edge compute resources of a network;
based on the local environment information and the historical profile associated with the XR application user, selecting a first XR object and a second XR object for presentation on an XR display of the XR user system; 
determining, based on the local environment information, that the first XR object is to be rendered using compute resources of the XR user system, and that the second XR object is to be rendered using the edge compute resources of the network;
rendering the first XR object using the compute resources of the XR user system;
receiving the second XR object having been rendered by the edge compute resources of the network; and
presenting the first XR object and the second XR object on the XR display of the XR system.
which when viewed as a whole integrate the abstract idea (prong one) into a practical solution (prong two)  because it includes additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	Therefore the Examiner finds the claims entered as Examiner's Amendment (as noted above) - allowable.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPEN M PATEL whose telephone number is (571)272-6519.  The examiner can normally be reached on Monday-Friday, 08:30-17:00 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DIPEN M PATEL/Primary Examiner, Art Unit 3688